915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martin David STEPHENSON, Plaintiff-Appellant,v.Mason BLACK, Tony Black, Ray Moore, Mukheoji Barun, JudyBottoms, Darral Hillis, Tom Barrett, Harry Hayes,Defendants-Appellees.
No. 90-5319.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1990.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Martin David Stephenson tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Tennessee.  Seeking primarily injunctive relief, he alleged that he had been temporarily incarcerated at the Warren County, Tennessee jail.  Stephenson further alleged that numerous conditions at that facility, including the law library, meal preparation, medical services, job training and other rehabilitation programs, and exercise facilities, were inadequate.  After consideration of those allegations, the district court first granted Stephenson's request for pauper status.  Rather than allowing service of the complaint, however, the district court ordered its dismissal based upon the conclusion that Stephenson lacked standing to bring the cause of action.  Stephenson then filed this appeal.


3
After careful consideration of the record, this court agrees that Stephenson, particularly in light of his transfer from the Warren County jail, does not possess standing sufficient to allow his maintenance of a cause of action based upon inadequacies at that facility.   Heimberger v. School Dist. of Saginaw, 881 F.2d 242, 245 (6th Cir.1989).  Accordingly, the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.